
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 254
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Neugebauer (for
			 himself, Mr. Pearce, and
			 Mr. Bachus) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Encouraging people in the United States to
		  join together in prayer for the victims of the destructive tornadoes and
		  flooding in the South and Midwest and the devastating drought and dangerous
		  wildfires in the South and Southwest.
	
	
		Whereas the Southern Plains, lower Mississippi Valley, and
			 Southwest have been experiencing the worst drought conditions in
			 decades;
		Whereas the southern parts of Oklahoma and New Mexico, the
			 western part of Louisiana, and almost all of Texas are currently designated as
			 either extreme or exceptional drought conditions under the U.S. Drought Monitor
			 categories;
		Whereas some of these areas have received no rainfall for
			 three months and long-range forecasts indicate the drought could persist
			 through May;
		Whereas the exceptionally dry conditions and high winds
			 have led to wildfires that have burned nearly 2,000,000 acres of land in Texas,
			 New Mexico, Colorado, Oklahoma, and Kansas, destroying hundreds of homes and
			 businesses and taking many lives;
		Whereas the drought has endangered agricultural crop
			 production and livestock health, resulting in a major financial crisis for the
			 farmers and ranchers of the region;
		Whereas severe weather, including tornadoes, massive
			 flooding, large hail, and intense thunderstorms have had major effects on
			 certain regions of the United States, including the States of Alabama,
			 Arkansas, Mississippi, Missouri, Kentucky, and Tennessee;
		Whereas these storms have devastated communities, caused
			 hundreds of deaths and casualties, and resulted in long-term economic damage to
			 the region;
		Whereas the Southern United States has experienced some of
			 the most severe weather in its history;
		Whereas hundreds are confirmed to have lost their lives as
			 a result of these storms, thousands have suffered injuries, and property damage
			 could reach into the billions of dollars; and
		Whereas communities large and small throughout the South
			 and lower Midwest have been devastated by this disaster but have maintained a
			 spirit of resiliency, hope, and faith: Now, therefore, be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that—
				(A)people in the United States should pray for
			 the victims of the destructive tornadoes and flooding in the South and lower
			 Midwest and the devastating drought and dangerous wildfires in the South and
			 Southwest; and
				(B)people in the United States should join
			 together in prayer to humbly seek fair weather conditions, including calm skies
			 in the South and lower Midwest where tornadoes have ravaged homes and uprooted
			 families, and for rain where rain is most needed in the South and Southwest,
			 where devastating drought and dangerous wildfires have destroyed homes,
			 businesses, and lives; and
				(2)the House of Representatives prays for the
			 safety of those fire departments called to action and for those firefighters
			 heroically battling the blazes in the South and Southwest, for fair weather in
			 the South and lower Midwest, where a respite from severe weather is most needed
			 to allow the region to recover and rebuild, for the families and communities
			 affected by the severe weather, and for those individuals who were injured or
			 killed.
			
